Order entered July 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00632-CV

             OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellant

                                                 V.

                            GINGER WEATHERSPOON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC09-06233

                                             ORDER
       We GRANT appellee’s July 8, 2013 unopposed motion for an extension of time to file a

brief. Appellee shall file her brief on July 11, 2013.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE